Citation Nr: 0723551	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connection for 
passive-aggressive reaction (also claimed as anxiety and 
flashbacks).

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that declined to reopen the 
veteran's claims of entitlement to service connection for 
passive-aggressive reaction (also claimed as anxiety and 
flashbacks), and headache disorder, tension-depression 
headaches, on the basis that new and material evidence had 
not been received.  The veteran perfected a timely appeal of 
these determinations to the Board.

In November 2004, the veteran appeared and offered testimony 
in support of his claim before a Veterans Law Judge (VLJ), 
and the veteran's testimony on that occasion has been 
transcribed and associated with his claims file.  The veteran 
was apprised that the VLJ who conducted that November 2004 
hearing is no longer with the Board, and as a result, that 
the veteran could have an additional hearing before another 
VLJ who would issue the final decision in his appeal.  
However, he declined this opportunity.  See 38 C.F.R. 
§ 20.707.

The issues of entitlement to service connection for a 
psychiatric condition and entitlement to service connection 
for a headache disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. New evidence relating to an unestablished fact necessary 
to substantiate the veteran's service connection claim for a 
psychiatric condition has been received.

2. New evidence relating to an unestablished fact necessary 
to substantiate the veteran's service connection claim for a 
headache disorder has been received.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric condition.  38 U.S.C.A. § 5108, 7104(b), 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2006).

2. New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a headache disorder.  38 U.S.C.A. § 5108, 7104(b), 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

In an August 2001 decision, the RO denied the veteran's 
claims of entitlement to service connection for a nervous 
condition and entitlement to service connection for a 
headache disorder, and that decision became final.  The bases 
of the denials were that, although the record reflected 
current psychiatric and headache problems as well as in-
service head trauma and a diagnosis of an in-service 
personality disorder, the record did not reflect current 
psychiatric or headache problems related to the veteran's 
period of service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, evidence received by VA since the August 
2001 decision that had not previously been considered 
includes a September 2002 VA medical treatment note.  The 
note indicates that the veteran complained that he continued 
to have headaches that he had had since he was in Korea.  The 
veteran was assessed as having headaches, chronic since the 
Korean War.  As this medical assessment indicates a possible 
link between a current headache condition and the veteran's 
period of service, it relates to an unestablished fact 
necessary to substantiate the veteran's service connection 
claim for a headache disorder.

The new evidence of record also includes a June 2005 
evaluation note from a VA psychiatrist.  At the time of the 
evaluation, the veteran reported that, when in service in 
Korea, he experienced an incident involving small arms fire.  
He also stated that he had been depressed since he left 
Korea.  The veteran was diagnosed as having chronic post-
traumatic stress disorder (PTSD) and dysthymic disorder.  In 
diagnosing the veteran with PTSD and dysthymic disorder on 
the basis of the veteran's reported service history and 
evaluation of the veteran, the June 2005 VA psychiatric note 
indicates a link between a currently diagnosed psychiatric 
condition and the veteran's period of service.  Thus, this 
new evidence relates to an unestablished fact necessary to 
substantiate the veteran's service connection claim for a 
psychiatric condition.

Accordingly, the Board finds that new and material evidence 
has been received to reopen previously denied claims of 
entitlement to service connection for a headache disorder and 
a psychiatric condition.


ORDER

1. New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
psychiatric condition is reopened; to this extent only, the 
veteran's claim is granted.

2. New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
headache disorder is reopened; to this extent only, the 
veteran's claim is granted.


REMAND

Although the September 2002 VA medical treatment note and 
June 2005 VA psychiatry note indicate links between the 
veteran's claimed conditions and his period of service, there 
is no indication in either medical note that the VA examiner 
reviewed either the claims folder or any other relevant 
medical record.  Also, considering the June 2005 examiner's 
diagnoses of chronic PTSD and dysthymic disorder, and the 
numerous diagnoses of anxiety in the record, while it is 
clear that the veteran has a current psychiatric condition, 
it is unclear what the veteran's current psychiatric 
condition is.  Furthermore, there is no VA compensation and 
pension examination of record except for September 1958 and 
October 1958 VA compensation and pension examinations, which 
indicate no diagnoses of a psychiatric condition or headache 
disorder.  In this regard, the Board again notes that the 
record reflects current psychiatric and headache problems as 
well as in-service head trauma and a diagnosis of an in-
service personality disorder.

In light of the above, the medical evidence currently of 
record is insufficient to decide the instant matters.  
Therefore, both issues should be remanded for VA examinations 
to determine the nature and etiology of any psychiatric 
condition or headache disorder.  On examination, the examiner 
or examiners should provide an opinion as to whether the 
veteran has a current headache disorder that is etiologically 
related to his period of service, whether the veteran has a 
current psychiatric disorder that is etiologically related to 
his period of service, and what the nature of any such 
disorder or disorders is.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current headache disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
headache disorder, and (2) whether it 
is at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current psychiatric condition.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
psychiatric condition, (2) what the 
nature of any such psychiatric 
condition is, and (3) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such condition was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


